ACCEPTED
                                                                                                         06-15-00017-CV
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                    6/26/2015 2:59:54 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                                       No. 06-15-00017-CV

                          IN THE COURT OF APPEALS FOR THE
                                                                FILED IN
                               SIXTH DISTRICT OF TEXAS    6th COURT OF APPEALS
                                   AT TEXARKANA             TEXARKANA, TEXAS
                                                                             6/26/2015 2:59:54 PM
                                                                                DEBBIE AUTREY
                              BILLY FITTS and FREIDA FITTS,                          Clerk


                                            Appellants,

                                                 v.

    MELISSA RICHARDS-SMITH, THE LAW FIRM OF GILLAM & SMITH, LLP,
               E. TODD TRACY, and THE TRACY LAW FIRM,

                                             Appellees.


             On Appeal from the 71st District Court of Harrison County, Texas
                             Trial Court Cause No. 14-0150


  E. TODD TRACY’S AND THE TRACY LAW FIRM’S UNOPPOSED MOTION FOR
           EXTENSION OF TIME TO FILE THEIR APPELLEES’ BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, E. Todd Tracy and the Tracy Law Firm, Appellees, and pursuant to Rule

10.5(b) and Rule 55.7 of the Texas Rules of Appellate Procedure, file this Unopposed Motion for

an Extension of Time to File their Appellee’s Brief.

       1.      E. Todd Tracy and the Tracy Law Firm’s brief is currently due on July 8, 2015.

Appellees request a thirty day extension of time, until Friday, August 7, 2015, to file their brief.

       2.      E. Todd Tracy and the Tracy Law Firm reasonably request this extension of time

because: (i) the Clerk’s Record required numerous supplementations to include the requested

pleadings and exhibits, including a recent filing on June 17, 2015, one week after the Appellants’




E. Todd Tracy’s and The Tracy Law Firm’s Unopposed Motion                                     Page 1
for Extension of Time to File their Appellee’s Brief
Brief was filed, and (ii) Appellees’ counsel will be out of the country and unavailable from June

22-June 26, 2015.

       3.      Appellees Melissa Richards-Smith and The Law Firm of Gilliam & Smith LLP

are also filing a motion requesting an extension until August 7, 2015 due to their appellate

counsel’s schedule.    Granting this extension of time will allow all Appellees to file their

respective briefs at the same time.

       4.      This request is E. Todd Tracy and the Tracy Law Firm’s first request for an

extension of time. No prior extensions have been requested or granted to Appellees.

       5.      Appellees request this extension not in order to delay this matter, but due to its’

counsel’s schedule and in the interest of justice. All parties are unopposed to this request for an

extension of time.

       For these reasons stated above, E. Todd Tracy and the Tracy Law Firm ask the Court to

grant their unopposed extension of time to file Appellees’ Brief, until August 7, 2015.

                                             Respectfully submitted,

                                             CAMPBELL & CHADWICK, P.C.

                                             _/s/ Lindsay McNutt _________________
                                             BRUCE A. CAMPBELL
                                             STATE BAR NO. 03694500
                                             LINDSAY MCNUTT
                                             STATE BAR NO. 24058823
                                             4201 Spring Valley Rd., Suite 1250
                                             Dallas, TX 75244
                                             Telephone: (972) 277-8585
                                             Facsimile: (972) 277-8586
                                             Email: bcampbell@cllegal.com
                                             Email: lmcnutt@cllegal.com

                                             ATTORNEYS FOR APPELLEES,
                                             E. TODD TRACY AND THE TRACY LAW
                                             FIRM

E. Todd Tracy’s and The Tracy Law Firm’s Unopposed Motion                                   Page 2
for Extension of Time to File their Appellee’s Brief
                             CERTIFICATE OF CONFERENCE

   On June 26, 2015, Lindsay McNutt, counsel for Appellees, conferred with Lindsey Rames,
counsel for Appellants, and Sara Churchin, counsel for the Smith Appellees, regarding this
request for a 30-day extension of time. Both Ms. Rames and Ms. Churchin advised that they are
unopposed to this request for an extension of time.

                                            _/s/ Lindsay McNutt _________________


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of this document was served
pursuant to the Texas Rules of Civil Procedure on the June 26, 2015, as follows:

Lindsey Rames                                              Certified mail, return receipt requested
RAMES LAW FIRM                                             Personal delivery / Hand Delivery
Attorney for Plaintiffs                                    Private delivery / FedEx
5661 Mariner Drive                                         Facsimile transfer
Dallas, Texas 75237                                        First Class Mail
Attorneys for Appellants                                   E-filing

Carter Hampton                                             Certified mail, return receipt requested
Hampton & Associates                                       Personal delivery / Hand Delivery
Attorney for Plaintiffs                                    Private delivery / FedEx
1000 Houston Street                                        Facsimile transfer
Fort Worth, Texas 76102                                    First Class Mail
Attorneys for Appellants                                   E-filing
Wade Crosnoe
Shawn Phelan                                               Certified mail, return receipt requested
Tommy Horan                                                Personal delivery / Hand Delivery
THOMPSON COE                                               Private delivery / FedEx
700 North Pearl Street, Suite 2500                         Facsimile transfer
Dallas, Texas 75201                                        First Class Mail
Attorneys for Smith Appellees                              E-filing


                                            _/s/ Lindsay McNutt _________________




E. Todd Tracy’s and The Tracy Law Firm’s Unopposed Motion                                  Page 3
for Extension of Time to File their Appellee’s Brief